Citation Nr: 0616201	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for obesity.

6.  Entitlement to service connection for arthritis of 
multiple joints.

7.  Entitlement to an increased initial disability rating in 
excess of 20 percent for diabetes mellitus, type II.

8.  Entitlement to a compensable disability rating for 
diabetic retinopathy, from July 28, 1999 to July 25, 2002.

9.  Entitlement to an increased disability rating in excess 
of 10 percent for diabetic retinopathy and glaucoma, since 
July 26, 2002.

10.  Entitlement to a compensable initial disability rating 
for erectile dysfunction.

11.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various RO decisions.

In February 2000, the RO issued a rating decision which 
denied, in pertinent part, service connection for arthritis 
of multiple joints.  The veteran filed a notice of 
disagreement with this decision March 2000.  In April 2000, 
the RO issued a statement of the case (SOC), and in November 
2000, the veteran timely perfected his appeal.

In January 2002, the RO issued a decision, which in pertinent 
part, granted service connection at a 20 percent disability 
rating for diabetes mellitus, type II, effective from July 
28, 1999; granted service connection at a noncompensable (0 
percent) disability rating for diabetic retinopathy, 
effective from July 28, 1999; denied service connection for 
peripheral neuropathy; and denied entitlement to a TDIU 
rating.  In March 2002, the veteran filed a notice of 
disagreement with this decision.  

In April 2002, the RO issued a rating decision, which in 
pertinent part, granted service connection at a 
noncompensable (0 percent) disability rating for erectile 
dysfunction, effective from July 28, 1999; granted 
entitlement to special monthly compensation based on loss of 
use of creative organ, effective from July 28, 1999; denied 
service connection for hypertension; and denied entitlement 
to a TDIU rating.  In May 2002, the veteran filed a notice of 
disagreement with this decision.  

In June 2003, the RO issued a rating decision which, in part, 
denied service connection for congestive heart failure and 
cardiomegaly, GERD, COPD, obesity and arthritis of multiple 
joints.  The RO's June 2003 decision also added glaucoma to 
the veteran's service connected eye disability associated 
with diabetes, and assigned an increased disability rating of 
10 percent, effective from April 25, 2002, (later changed to 
July 2002) for the veteran's combined eye disorder, diabetic 
retinopathy and glaucoma.  In July 2003, the veteran filed a 
notice of disagreement addressing these issues.  

In June 2003, the RO issued an SOC addressing the issues of 
an increased rating for diabetes mellitus, type II, and 
entitlement to a TDIU rating.  The veteran perfected his 
appeal of these issues in August 2003.  

In November 2003, the RO issued an SOC addressing the issues 
of entitlement to an increased disability rating for diabetic 
retinopathy and glaucoma; and service connection for 
congestive heart failure and cardiomegaly, GERD, and obesity.  
The veteran perfected his appeal of these issues in December 
2003.  

In March 2004, the RO issued an SOC addressing the issues of 
entitlement to a compensable initial disability rating for 
erectile dysfunction; and service connection for 
hypertension.  In April 2004, the veteran timely perfected 
his appeal of these issues.

In March 2004, the veteran filed a notice of disagreement 
regarding the RO's denial of service connection for COPD.  In 
March 2005, the RO issued an SOC addressing this, and the 
veteran perfected his appeal in April 2005.

In April 2005, the RO issued an SOC addressing the issue of 
service connection for peripheral neuropathy.  Later that 
month, the veteran timely perfected his appeal of this issue.  

For the sake of clarity, the Board has combined the issues of 
service connection for congestive heart failure, cardiomegaly 
and hypertension, into a single claim for service connection 
for a heart disability. 

In June 2005, the veteran filed a claim seeking service 
connection for sleep apnea.  In July 2005, the veteran filed 
a claim seeking service connection for a skin disorder.  
These claims have not yet been adjudicated by the RO, and are 
referred to the RO for development and adjudication as 
appropriate.  

In October 2005, a Travel Board hearing was conducted at the 
RO.  At the hearing, and in a subsequently received written 
document, the veteran stated his desire to withdraw the 
appeal of his claims seeking service connection for the 
following: lumbosacral strain; unexplained swelling in the 
groin area; unexplained problems in the right side of body; 
numbness in the hands and feet; and fatigue.  He also 
indicated that he wished to withdraw his appeal seeking an 
earlier effective date for the grant of service connection 
for glaucoma.

The issues of service connection for peripheral neuropathy; 
service connection for arthritis of multiple joints; and 
entitlement to a TDIU rating, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current heart disorder, diagnosed as 
essential hypertension with mild concentric left ventricular 
hypertrophy, cardiomegaly, and mild chronic congestive heart 
failure, has been aggravated by his service-connected 
diabetes mellitus, type II.

2.  The veteran's current GERD and COPD have each been 
aggravated by his service-connected diabetes mellitus, type 
II.

3.  The veteran's obesity is not an injury for VA purposes.  

4.  Obesity is a symptom of an underlying disorder, and to 
the extent the veteran may be obese as a result of his 
diabetes mellitus, he is presently service-connected for that 
condition.

5.  Since the grant of service connection, the veteran's 
diabetes mellitus, type II, has required insulin and 
restricted diet, without any regulation of activities.

6.  From July 28, 1999 to July 15, 2002, the veteran was 
found to have diabetic retinopathy, but was manifested by 
20/20 vision in the right eye and 20/25 vision in the left 
eye; and a normal field of vision.  

7.  Since July 26, 2002, the veteran's diabetic retinopathy 
with glaucoma has been manifested by no worse than visual 
acuity of 20/40, with temporally contracted visual field not 
limited to 60 degrees or less in either eye.  

8.  The veteran's service-connected erectile dysfunction 
does not result in deformity of the penis.


CONCLUSIONS OF LAW

1.  A heart disability, diagnosed as essential hypertension 
with mild concentric left ventricular hypertrophy, 
cardiomegaly, and mild chronic congestive heart failure, is 
proximately due to or the result of the veteran's service-
connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  GERD is proximately due to or the result of the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  COPD is proximately due to or the result of the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).
 
4.  Service connection for obesity is not warranted. 38 
U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).

5.  The criteria for an increased initial rating in excess of 
20 percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).

6.  From July 28, 1999 to July 25, 2002, the criteria for a 
10 percent rating for the veteran's diabetic retinopathy are 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
§§ 4.75-4.84a, Diagnostic Codes 6006, 6061-6079, 6080 (2005).

7.  Since July 26, 2002, the criteria for an increased 
initial rating in excess of 10 percent for diabetic 
retinopathy and glaucoma have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.75-4.84a, 
Diagnostic Codes 6006, 6013, 6061-6079, 6080 (2005).

8.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.115b, Diagnostic Code 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A. Heart Disability

The veteran has filed a claim seeking service connection for 
heart disability, to include hypertension, chronic heart 
failure, and cardiomegaly.  He contends that his current 
heart disability has been caused and/or aggravated by his 
service-connected diabetes mellitus, type II.

The veteran's service medical records are silent as to any 
complaints of or treatment for a heart disorder during 
service.  His discharge examination, performed in April 1971, 
noted that his heart was normal, and listed his blood 
pressure at 100/72.

Heart problems are first shown many years after service.  
This condition was initially manifested by hypertension, 
which the veteran testified began subsequent to his being 
diagnosed with diabetes mellitus in 1989.  

Currently, the veteran's heart disability has been diagnosed 
as essential hypertension with mild concentric left 
ventricular hypertrophy, cardiomegaly and mild chronic 
congestive heart failure.  X-ray examination of the heart, 
dated in December 2000, revealed an impression of mild 
cardiomegaly.

A review of the medical evidence of record revealed 
conflicting opinions regarding whether the veteran's current 
heart disability has been caused or aggravated by his 
service-connected diabetes mellitus, type II.

A VA examination for hypertension, performed in February 
2002, included the VA examiner's opinion that the veteran's 
diabetes mellitus did not cause his hypertension.  A 
subsequent VA examination of the heart, conducted in December 
2003, included the VA examiner's opinion that the veteran's 
hypertension was as likely as not aggravated by the veteran's 
insulin-dependent diabetes mellitus.  

Another VA examination of the heart, performed in August 
2004, noted a diagnosis of metabolic syndrome, manifested by 
morbid obesity, glucose intolerance, insulin resistance, and 
hypertension.  The VA examiner further noted that diabetes 
mellitus and hypertension are believed to be integral 
components of the same metabolic disorder.

A medical opinion letter, dated in April 2005, was received 
from the veteran's private physician, R. Abraham, M.D.  It 
noted that the veteran has hypertension, cardiomegaly, and 
congestive heart failure.  The letter stated that diabetes 
causes both microvascular and macrovascular pathology which 
in turn causes hardening of the arteries.  Dr. Abraham opined 
that the veteran's illnesses are either associated with or 
aggravated by his diabetes mellitus.  

With application of the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran 
currently has a heart disability which is due at least in 
part to his service-connected diabetes mellitus, and thus 
secondary service connection for a heart disability is 
warranted.  See Allen, supra.

In reaching this decision, the Board notes that additional 
medical evidence relating to the veteran's heart was received 
from him without a waiver regional office consideration in 
April 2006.  As the decision reached herein is a grant, the 
Board consideration of this evidence was without any 
prejudice to the veteran.


B. Gastroesophageal Reflux Disease

The veteran is seeking service connection for GERD.  At his 
hearing before the Board in October 2005, the veteran 
testified that he was diagnosed with GERD around 2001.  He 
indicated that he is currently taking Alprazolam for this 
condition.  

Presumptive provisions at 38 C.F.R. § 3.307(a)(3) and § 
3.309(a) allow service connection for certain chronic 
diseases like gastric/duodenal peptic ulcers if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  

A review of the veteran's service records revealed no 
complaints of or treatment for GERD or any stomach disorder 
during service.  The report of his discharge examination, 
performed in April 1971, revealed that his abdomen was 
normal.  

The first post service complaints of stomach trouble are not 
shown until 2001, twenty-nine years after the veteran's 
discharge from the service.  Moreover, the medical evidence 
of record does not suggest any relationship with this 
condition and the veteran's active duty service.  Thus, the 
veteran's claim for service connection for GERD can not be 
granted on a direct basis.  Nonetheless, the Board does find 
that service connection is warranted for GERD on a secondary 
basis.  

A treatment report, dated in March 2001, noted a diagnosis of 
gastritis.  A treatment report, dated in July 2001, noted a 
diagnosis of GERD.  The report of an upper GI examination, 
performed in April 2001, revealed minimal reflux.  Medical 
opinion statements from R. Abraham, M.D., dated in March 2002 
and in April 2005, included his opinion that the veteran's 
GERD was either linked to or aggravated by his diabetes 
mellitus.  There is no medical evidence of record which 
contradicts this opinion.

Under these circumstances, including the favorable conclusion 
set out in the opinions noted above, the Board finds that 
with the resolution of reasonable doubt in the veteran's 
favor, GERD may be considered secondary to his service-
connected diabetes mellitus, type II, for purposes of 
awarding service connection benefits.  Accordingly, his 
appeal is granted.  

C.  Chronic Obstructive Pulmonary Disease (COPD)

The veteran is claiming service connection for COPD.  He 
contends that this condition was incurred as a result of or 
was aggravated by his diabetes mellitus.  
At his hearing before the Board in October 2005, the veteran 
testified that he was first diagnosed with COPD around 2000, 
and that he is currently treating this condition with an 
inhaler and a nebulizer machine.  

A review of the veteran's service medical records revealed no 
complaints of or treatment for COPD or any other lung 
disorder.  His discharge examination, performed in April 
1971, noted his lungs were normal.  

A review of the veteran's post service treatment records 
revealed that he was diagnosed with COPD in 2001, thirty 
years after the veteran's discharge from the service.  This 
has been confirmed in multiple pulmonary function tests.  

In December 2003, a VA respiratory examination was conducted.  
The report concluded with a diagnosis of COPD, and noted the 
VA examiner's opinion that the veteran's COPD was as likely 
as not aggravated by his insulin dependent diabetes mellitus.  

Medical opinion statements from R. Abraham, M.D., dated in 
March 2002 and in April 2005, noted his opinion that the 
veteran's CODP was either linked to or aggravated by his 
diabetes mellitus.  There is no medical evidence of record 
which contradicts this opinion.

Accordingly, the Board finds that with the resolution of 
reasonable doubt in the veteran's favor, his COPD may be 
considered secondary to his service-connected diabetes 
mellitus, type II, for purposes of awarding service 
connection benefits.  Accordingly, his appeal is granted.  

D.  Obesity

The veteran is claiming service connection for obesity.  At 
the hearing before the Board, the veteran testified that he 
had a history of being mildly obese for the past twenty 
years, but that he gained 50 pounds when he started taking 
insulin for his diabetes mellitus.

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
disability. Degmetich v. Brown, 104 F.23d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 
Wamhoff v. Brown, 8 Vet. 247, 253 (1999).

Obesity, in and of itself, is not a disability for which 
service connection may be granted.  Service connection may be 
granted, however, for any underlying disability or disease 
resulting in the obesity.  

In this case, the veteran is already service-connected for 
diabetes mellitus, type II, which he is claiming contributed 
to his obesity.  Accordingly, the Board is left to consider 
whether service connection can be granted for obesity, as a 
separate disease or injury.

Obesity caused by overeating is the result of the veteran's 
own behavior, and as such is not an "injury" as defined for 
VA purposes. See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. 
Cir. 2003) (defining "injury" as "damage inflicted on the 
body by an external force").  

Obesity that is not due to an underlying pathology cannot be 
considered to be due to "disease," defined as "any deviation 
from or interruption of the normal structure or function of a 
part, organ or system of the body." Id.  The body's normal 
storage of calories for future use represents the body 
working at what it is designed to do.  It is well settled 
that symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected. See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent the veteran is seeking service connection for 
obesity as an independent disease or injury, service 
connection must be denied.

II.  Increased Ratings Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial ratings assigned for 
his claims being addressed herein, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

A.  Diabetes Mellitus, Type II

In this case, the veteran is seeking a higher initial 
disability evaluation for his service-connected diabetes 
mellitus, type II.  The RO has rated this condition  
20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 7913. 

Under this Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent rating.  Diabetes 
mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  [A note to 
this diagnostic code provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a total evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.]  38 C.F.R. § 
4.119, Diagnostic Code 7913.

The Board notes that during the course of this appeal, the 
veteran was granted service connection for the following 
conditions: diabetic retinopathy with glaucoma, and erectile 
dysfunction.  The veteran has also been granted special 
monthly compensation for loss of use of a creative organ.  
Moreover, the Board's present decision has granted service 
connection for a heart disability, GERD and COPD, secondary 
to the veteran's diabetes mellitus.  Finally, the veteran has 
pending claims for service connection for peripheral 
neuropathy and for arthritis of multiple joints.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability for the entirety of the rating period on appeal, 
and that a higher rating is not warranted.  In order to be 
entitled to the next higher evaluation of 40 percent under 
Diagnostic Code 7913, the evidence must show that the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and regulation of activity.  A review of the veteran's 
treatment records revealed that he was diagnosed with new 
onset diabetes mellitus, type II, around 1989.  Subsequent 
treatment reports show that this condition is being treated 
with insulin and a restricted diet.  The medical evidence of 
record does not show that the veteran has been instructed by 
a physician to regulate or restrict his physical activities 
due to problems controlling his blood sugar, i.e. a 
regulation of his activities due to diabetes mellitus.  

A VA examination for diabetes mellitus, performed in August 
2001, noted that the veteran had no restrictions on his 
activity.  A second VA examination for diabetes mellitus, 
performed in January 2003, noted that the veteran did not 
have any restrictions of his activities related to his 
diabetes.  Thus, the criteria for a higher 40 percent rating 
are not met.  

The Board acknowledges that the veteran's overall physical 
condition may prevent him form doing certain activities.  
However, the record does not show any physician imposed 
restrictions on the veteran's activities specifically due to 
his diabetes mellitus.  

In support of his claim, the veteran has argued that the 
treatment regiment for his diabetes mellitus, including diet, 
exercise and monitoring his blood glucose levels, is in and 
of itself, a regulation of activities.  In addition, a 
statement from R. Abraham, M.D., dated in March 2002, noted 
that "regulation of [the veteran's] activities is required 
in order to control his diabetes such as daily exercise, 
checking his blood glucose and diet."  

Clearly the veteran's diabetes mellitus, type II, requires 
treatment, arguably even extensive treatment; however, the 
actions cited by the veteran and Dr. Abraham are not a 
"regulation of activities" as that phrase is used in 
Diagnostic Code 7913.  

Under the context of Diagnostic Code 7913, a regulation of 
activities is referring to whether there are any physician-
imposed limitations on the veteran's activities as a result 
of his diabetes mellitus.  Any other interpretation would 
render meaningless the distinction between the 20 percent and 
40 percent disability ratings under Diagnostic Code 7913, as 
all individuals with insulin dependent diabetes mellitus must 
undergo a treatment regiment.

In this case, there is no showing that the veteran's 
activities have been restricted solely due to his diabetes 
mellitus, type II.  As noted in Dr. Abraham's letter and in 
other treatment records in evidence, the veteran's physicians 
are encouraging him to be more active.  Treatment reports 
dated in February 2000, March 2001 and December 2001, all 
contain specific instructions for the veteran to exercise 
more.  

The presently assigned 20 percent evaluation for diabetes 
under Diagnostic Code 7913 accurately depicts the severity of 
the condition for the entirety of the rating period on 
appeal, and there is no basis for higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the claim for a 
higher rating for diabetes, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Diabetic Retinopathy and Glaucoma

The RO has assigned staged disability ratings to the 
veteran's diabetic retinopathy and glaucoma.  

In January 2002, the RO issued a rating decision which 
granted service connection for diabetic retinopathy, and 
assigned thereto a noncompensable (0 percent) disability 
rating), effective from July 28, 1999.  

In June 2003, the RO issued a rating decision which added 
glaucoma to the veteran's eye disability considered secondary 
to his diabetes, and awarded an increased 10 percent 
evaluation, eventually determined to be effective from July 
2002.  

Diagnostic Codes 6000 through 6009 provide for evaluation of 
diseases of the eye under general criteria, which provides 
that chronic forms of the diseases listed in those diagnostic 
codes are rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity.  An additional 10 percent rating is 
combined during active pathology.  The minimum evaluation 
during active pathology is 10 percent.  See 38 C.F.R. § 
4.84a.  

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provides a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079, Table V.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Those criteria, as 
applied to a bilateral disability, provide for a rating of 20 
percent with concentric contraction to 60 degrees but not to 
45 degrees, a rating of 30 percent with concentric 
contraction to 45 degrees but not to 30 degrees, and a rating 
of 50 percent with concentric contraction of 30 degrees but 
not to 15 degrees.  38 C.F.R. § 4.84a.  The Board notes that 
the methodology for calculating impairment of field of vision 
is contained in 38 C.F.R. § 4.76a.  The extent of contraction 
of visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of the eight 45 
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a, Table 
III.

Although the veteran's disability may be rated under various 
diagnoses, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided. 38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

i. From July 28, 1999 to July 25, 2002

As noted above, the RO has assigned a noncompensable (0 
percent) disability rating for the veteran's diabetic 
retinopathy from July 28, 1999 to July 25, 2002.  The RO 
assigned this rating under Diagnostic Code 6006, which is 
used for rating based on retinitis.  See 38 C.F.R. § 4.84a.  

Although no diagnostic code specifically directs evaluation 
of diabetic retinopathy, unlisted medical conditions may be 
rated under the criteria of a closely related disease or 
injury if the conditions are closely analogous in terms of 
affected functions, anatomical localization, and 
symptomatology.  See 38 C.F.R. § 4.20.  

Because there is evidence of mild diabetic retinopathy of 
both eyes, from July 28, 1999 to July 25, 2002, a rating of 
10 percent for continuance of active pathology is warranted 
under Diagnostic Code 6006.  A higher rating is not warranted 
because the veteran does not complain of pain and there is no 
evidence that the veteran required rest or experiences 
episodes of incapacity.  The Board also notes that there is 
no showing of any significant visual acuity impairment and no 
showing of any significant impairment in his field of vision 
during this time frame.

A VA treatment report, dated in May 2001, noted the veteran's 
complaints of blurry vision when reading.  The report noted 
that his uncorrected vision was 20/20 in the right eye and 
20/25 in the left eye, with corrected vision to 20/20 
bilaterally.  The report concluded with diagnoses of 
presbyopia and diabetic retinopathy.

A VA examination for diabetes mellitus, performed in August 
2001, noted that the veteran denied any history of visual 
problems.  Physical examination revealed both eyes to be 
normal, pupils were reactive, and he has vision on both 
sides.  

Private eye treatment reports, dated from April 2002 through 
June 2002, revealed uncorrected visual acuity of 20/30 in the 
right eye and 20/40 in the left eye.  The reports also noted 
findings of suspected glaucoma.  The Board notes that this 
level of visual impairment does not warrant a compensable 
rating.

Consequently, because the veteran's diabetic retinopathy is 
not shown to have resulted in any significant limitations, a 
10 percent rating, and no more, is assigned for active 
pathology from July 28, 1999 to July 25, 2002.

ii. Since July 26, 2002

The RO assigned the veteran's diabetic retinopathy and 
glaucoma a 10 percent disability rating, since July 26, 2002, 
because that was the date on which the presence of glaucoma 
was confirmed.  

Diagnostic Code 6013 (2005) is used to evaluate simple, 
primary, noncongestive glaucoma.  This Code provides that the 
rating will be based on impairment of visual acuity or field 
loss, with a minimum 10 percent rating.  The Board will 
consider whether finding concerning impairment of visual 
acuity or field loss would support a higher disability 
evaluation.   

A VA eye examination, performed in January 2003, noted that 
the veteran's right eye vision was 20/20-2, which improved to 
20/20 J1 with glasses.  His left eye vision was 20/30, which 
improved to 20/20 J1 with glasses.  The report noted that 
field of vision in both eyes was normal.  Applanation tension 
was 20 mm in the right eye and 17 mm in the left eye.  Iris 
and pupil were normal, the lens of both eyes were 1+ nuclear 
sclerosis.  The report concluded with a diagnosis of early 
diabetic retinopathy, both eyes; and early chronic open-angle 
glaucoma, both eyes.

When the veteran was examined in January 2003, visual field 
studies revealed the following in the right eye:

Meridian
Normal
Remaining 
Lost 
Temporally
85
65
-20
Down 
temporally
85
80
-5
Down
65
70
+5
Down nasally
50
55
+5
Nasally
60
60
0
Up nasally
55
55
0
Up
45
50
+5
Up temporally
55
55
0
Total
500
Lost 
Degrees
-10

=
Total 
remaining
490

The total remaining lost degrees when divided by 8 is 61.25.  

Results of the January 2003 visual field examination revealed 
the following results in the left eye.  






Meridian
Normal
Remaining 
Lost 
Temporally
85
65
-20
Down 
temporally
85
75
-10
Down
65
75
+10
Down nasally
50
55
+5
Nasally
60
45
-15
Up nasally
55
50
-5
Up
45
45
0
Up temporally
55
50
-5
Total
500
Lost Degrees
-40

=
Total 
remaining
460

The total remaining lost degrees in the left eye, when 
divided by 8 is 57.5. 

The pertinent criteria for evaluating impairment of field of 
vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080, are as 
follows:

Concentric contraction of visual field to 
15 degrees but not to 5 degrees warrants 
a 70 percent rating for bilateral loss, 
and 20 percent rating for unilateral 
loss.  Or rate as 20/200 (6/60).

Concentric contraction of visual field to 
30 degrees but not to 15 degrees warrants 
a 50 percent rating for bilateral loss, 
and a 10 percent rating for unilateral 
loss.  Or rate as 20/100 (6/30).

Concentric contraction of visual field to 
45 degrees but not to 30 degrees warrants 
a 30 percent rating for bilateral loss, 
and a 10 percent rating for unilateral 
loss.  Or rate as 20/70 (6/21).

Concentric contraction of visual field to 
60 degrees but not to 45 degrees warrants 
a 20 percent rating for bilateral loss, 
and a 10 percent rating for unilateral 
loss.  Or rate as 20/50 (6/15).

Note (1): Correct diagnosis reflecting 
disease or injury 
should be cited.

Note (2): Demonstrable pathology 
commensurate with the functional loss 
will be required.  The concentric 
contraction ratings require contraction 
within the stated degrees, temporally; 
the nasal contraction may be less.  The 
alternative ratings are to be employed 
when there is ratable defect of visual 
acuity, or a different impairment of the 
visual field in the other eye.  
Concentric contraction resulting from 
demonstrable pathology to 5 degrees or 
less will be considered on a parity with 
reduction of central visual acuity to 
5/200 (1.5/60) or less for all purposes 
including entitlement under Sec. 
3.350(b)(2) of this chapter; not however, 
for the purpose of Sec. 3.350(a) of this 
chapter.  Entitlement on account of 
blindness requiring regular aid and 
attendance, Sec. 3.350(c) of this 
chapter, will continue to be determined 
on the facts in the individual case. 

Thus, the findings shown in the January 2003 field of vision 
testing fail to meet the criteria for a disability rating in 
excess of 10 percent.  In addition, a higher rating is not 
shown to be warranted based upon the central visual acuity 
impairment exhibit by the veteran.  38 C.F.R. § 4.84a, 
Diagnostic Code 6078.  Thus, the veteran is not shown to 
warrant an increased initial disability rating.    

In view of the foregoing the preponderance of the evidence is 
against increased schedular rating for the veteran's diabetic 
retinopathy and glaucoma since July 26, 2002.


C.  Erectile Dysfunction

The veteran is seeking an increased (compensable) disability 
rating for erectile dysfunction.

The veteran's erectile dysfunction is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2005).  Under this provision, a 20 
percent disability rating will be assigned when there is 
deformity of 
the penis with loss of erectile power.  In every instance 
where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation 
are not met. 38 C.F.R. § 4.31.  In this regard, it is 
important to note that as a result of his impotence, the 
veteran is being paid special monthly compensation for loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) (West 
2002) and 38 C.F.R. § 3.350(a) (2005). 

At his hearing before the Board, the veteran testified that 
his service-connected diabetes mellitus, type II, caused him 
to have a loss of erectile power.  A VA medical examination, 
performed in August 2001, noted the veteran's complaints of 
impotence.  No findings of any penile deformity were 
indicated.  A VA medical opinion, dated in February 2002, 
stated that the veteran's impotency was mainly caused by his 
diabetes mellitus.  No evidence of deformity was noted.  

There is no doubt that the veteran has suffered a loss of 
erectile power, however, the prime criteria under Diagnostic 
Code 7522 is a deformity of the penis.  The veteran's 
treatment records, and VA examination reports, are silent as 
to any penile deformity.  Moreover, the veteran has not even 
alleged that he has penile deformity.  
Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensably disabling under the 
schedular criteria.  Moreover, there are no identifiable 
periods of time, since the effective date of service 
connection, during which this condition has been shown to be 
compensably disabling, and thus higher "staged ratings" are 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that there is not a separate diagnostic code 
under the rating schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  Instead, the award for such impotence is 
intended to be made solely with reference to the statutory 
amount payable for loss of use of a creative organ, and the 
veteran has received that award.  

The veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 7522 and no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic codes.  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in March 2001, rating actions, 
statements of the case and supplemental statement advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
provided with examinations where necessary in connection with 
his claims herein.  The Board also notes that it has granted 
or remanded each of the veteran's claims for service 
connection.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

As to his claims for service connection, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Even though the notice was 
inadequate on these two elements, there is no prejudice in 
issuing a final decision in this matter because the Board has 
granted or remanded each of these claims, and additional 
notification concerning each such issue may be accomplished 
when the claims file is returned to the RO.  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

ORDER

Service connection for a heart disability, diagnosed as 
essential hypertension with mild concentric left ventricular 
hypertrophy, cardiomegaly, and mild chronic congestive heart 
failure, is granted.

Service connection for GERD is granted.

Service connection for COPD is granted.

Service connection for obesity is denied.

An increased initial disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied.

An increased disability rating of 10 percent for diabetic 
retinopathy, from July 28, 1999 to July 25, 2002, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

An increased initial disability rating in excess of 10 
percent for diabetic retinopathy with glaucoma, since July 
26, 2002, is denied.

An increased (compensable) initial disability rating for 
erectile dysfunction is denied.


REMAND

The veteran is seeking entitlement to service connection for 
peripheral neuropathy and for arthritis of multiple joints.  
He is also claiming entitlement to a TDIU rating.

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

After reviewing the evidence of record, the Board finds that 
the medical evidence of record is unclear as to whether or 
not the veteran has peripheral neuropathy and/or diabetic 
neuropathy.  This should be clarified.  

In July 1999, the veteran filed a claim seeking entitlement 
to service connection for arthritis of multiple joints.  The 
RO has continued to address this claim in such general terms.  
This also should be clarified, and the veteran asked to 
identify the specific joints in which he is claiming 
arthritis has developed as a result of his service-connected 
disabilities.  Thereafter, the RO should schedule the veteran 
for the appropriate VA examination to determine whether the 
veteran has arthritis in the various joints claimed, and to 
determine whether any such arthritis is related to the 
veteran's military service and/or his service-connected 
disabilities.  The RO then should readjudicate the veteran's 
claim by considering each of the alleged arthritic joints 
identified by the veteran separately.

As for the issue of entitlement to a TDIU rating, the Board 
notes that its decision herein has granted several issues, 
and remanded others.  Under these circumstances, the RO 
should readjudicate the veteran's claim in light of these 
changed circumstances.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
peripheral neuropathy, arthritis of 
multiple joints, and service-connected 
disabilities, during the course of this 
appeal (since 2002).  The RO should then 
obtain copies of the identified medical 
records.  

2.  The RO should contact the veteran and 
request that he identify the specific 
joints in which he is claiming arthritis 
has developed as a result of his service-
connected disabilities.  The RO should 
inform the veteran that if no response is 
received, the RO will consider his claim 
for arthritis of multiple joints to be 
limited to the arthritis of the knees, low 
back, shoulders and hips discussed at the 
veteran's hearing before the undersigned.  

3.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination to determine the current 
existence and etiology of any neuropathy 
disorder found.  The claims folder should 
be provided to and reviewed by the 
examiner.  If a neuropathy disorder is 
found, after a thorough review of the 
veteran's claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to its likely 
etiology, including whether it was caused 
or aggravated (made worse) by his 
service-connected disabilities.

The examiner should provide rationale for 
any opinion reached.

4.  The RO also should have the veteran 
undergo a VA orthopedic examination to 
determine the current existence and 
etiology of any arthritis found.  The 
examination may be limited to joints in 
which the veteran is claiming arthritis.  
The claims folder should be provided to 
and reviewed by the examiner.  After a 
thorough review of the veteran's claims 
file, including his inservice and post 
service medical records, the examining 
physician should express an opinion as to 
the likely etiology of the arthritis 
found in each joint, including whether it 
was caused or aggravated (made worse) by 
his service-connected disabilities.

The examiner should provide rationale for 
any opinion reached.

5.  The RO should then re-adjudicate the 
veteran's claims for service connection 
for peripheral neuropathy and for 
arthritis of multiple joints (which joints 
should be specifically identified); and 
entitlement to a TDIU rating. If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


